Citation Nr: 0428704	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-23 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972 and from August to September 1990.  He also had 
subsequent periods of National Guard and Air Force Reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned in May 2004.  A 
transcript of this hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  In a December 1995 rating action, the RO denied service 
connection for hearing loss.  The veteran was provided notice 
of this rating decision and of his appellate rights; however, 
he did not file a timely appeal and the decision became 
final.

2.  Evidence added to the record since the December 1995 
rating is new and bears directly and substantially on the 
question of whether the veteran incurred hearing loss while 
he was on active duty.  

3.  The competent medical evidence of record links the 
veteran's current bilateral hearing loss to his period of 
active service.

4.  In a December 1995 rating action, the RO denied service 
connection for tinnitus.  The veteran was provided notice of 
this rating decision and of his appellate rights; however, he 
did not file a timely appeal and the decision became final.

5.  Evidence added to the record since the December 1995 
rating is new and bears directly and substantially on the 
question of whether the veteran incurred tinnitus while he 
was on active duty.  

6.  The competent medical evidence of record links the 
veteran's current tinnitus to his period of active service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final unappealed December 
1995 rating decision is new and material and the veteran's 
claim for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

2.  Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2003).

3.  Evidence submitted since the final unappealed December 
1995 rating decision is new and material and the veteran's 
claim for service connection for tinnitus is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

4.  Tinnitus was incurred as a result of active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the issue of 
whether new and material evidence has been received to reopen 
the veteran's claim of service connection for bilateral 
hearing loss and tinnitus and, if such evidence has been 
presented, whether service connection for these claims is 
warranted.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 
2002).  The law provides that VA has duties to notify and to 
assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to 
support a grant of the benefits sought, development as to 
these issues to comply with the VCAA would serve no useful 
purpose, but would needlessly delay appellate review and 
final disposition of these claims.  

Analysis

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for hearing 
loss and tinnitus was denied by rating decision in December 
1995.  The veteran was advised of this determination and 
furnished notice of appellate rights and procedures, but a 
timely notice of disagreement was not received to initiate an 
appeal.  This decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under the revised provisions of 38 C.F.R. § 3.156(a), which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

Pertinent law and regulations provide that, for the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000,  2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, for the period of service from 
June 1969 to January 1972, reflects that his military 
occupational specialty was strategic microwave repairman and 
radio repairman.  The service medical records for this period 
of service are not available for review.

It is noted that, at the time of the December 1995 rating 
decision, the evidence of record included a May 1995 report 
of VA audiometric examination which showed bilateral hearing 
loss as defined for VA purposes.  Specifically, this 
examination report reflects that pure tone thresholds of 10, 
10, 15, 70 and 80 were reported at the 500, 1000, 2000, 3000, 
4000 Hertz frequencies in the right ear and 10, 10, 10, 45, 
and 70 were reported at the 500, 1000, 2000, 3000, 4000 Hertz 
frequencies in the left ear.  The examiner concluded that the 
veteran had a severe, high-frequency, sensorineural hearing 
loss in the right ear and a moderately severe, high-
frequency, sensorineural hearing loss in the left ear.  In 
addition, it is noted that the veteran reported bilateral 
constant tinnitus.  

It appears from a review of the record that the December 1995 
denial of service connection for hearing loss and tinnitus 
was based on a finding that the evidence did not establish 
that the veteran's claimed disorders, to include hearing loss 
and tinnitus, were incurred while he was on active duty.  
This rating decision notes that the veteran's service medical 
records from his first period of service, June 1969 to 
January 1972, were not available for review.  Additionally, 
it is noted that a December 10, 1975, Air Force Reserve 
enlistment examination showed that the veteran had hearing 
loss in the left ear and normal hearing in the right ear.  

Evidence received subsequent to the December 1995 rating 
decision includes the veteran's Travel Board hearing 
testimony and a January 2003 letter from E. W. Graves, M.D., 
his treating physician.  During his Travel Board hearing, the 
veteran testified that, while in service in Southeast Asia, 
he worked in a Mark 98 Microwave van which had numerous 
blowers and created quite a good bit of noise.  He further 
testified that he was not provided hearing protection.  The 
veteran recalled that there was a 100-KW generator outside of 
the van that ran constantly and also produced a great deal of 
noise.  He reported that, during his subsequent period of 
reserve service, he worked on antennas located between the 
wheels of older model weather planes.  The veteran reported 
that the engines of these weather planes produced an 
extremely high shrill noise.  He recalled a specific incident 
during which the engine of the weather plane was started 
before he could get his headset on.  Thereafter, the veteran 
reported that the ringing never went away and he began to 
experience gradual hearing loss.  He testified that he 
performed the same job during his periods of active duty as 
well as while employed in a civilian capacity.  

The January 2003 letter from Dr. Graves includes the opinion 
that, based upon a review of the veteran's service records 
and talking with the veteran, the veteran's tinnitus 
originated with his work environment while serving in the 
military in Southeast Asia.  Dr. Graves further states that 
the veteran's hearing problem is the result of exposure to 
extremes of noise for prolonged periods of time while working 
on a microwave van.  

The veteran's May 2004 Travel Board hearing testimony and the 
February 2003 letter from Dr. Graves are new and material 
evidence because they address the basis for the December 1995 
denial of service connection for hearing loss and tinnitus.  
The claim has therefore been reopened.

The Board's interpretation of the February 2003 letter from 
Dr. Graves in conjunction with the veteran's Travel Board 
hearing testimony, his service personnel records, and the 
available service medical records is that, without the 
opportunity to review the inservice hearing test results for 
the veteran's period of service from June 1969 to January 
1972, the veteran's hearing loss is most likely due to noise 
exposure during his period of active military service and 
while performing similar duties while employed in a civilian 
capacity.  The problem is how to differentiate what portion 
of his current hearing loss is due to each cause.  Dr. Graves 
did not offer an opinion as to the impact of noise exposure 
during the veteran's civilian employment on his hearing loss 
and, without the benefit of service medical records, it may 
very well be that any such attempt to allocate current 
hearing loss to the two reported causes would be purely 
speculative, especially in light of the many years which have 
passed since the veteran's service.  Under such circumstances 
and resolving all reasonable doubt in the veteran's favor, 
the Board is compelled to conclude that the veteran's 
bilateral hearing loss must be viewed as due to noise 
exposure during his active duty service.  Service connection 
is therefore warranted.  The Board believes that the same 
analysis must be applied to the tinnitus issue; thus, service 
connection is also warranted for tinnitus.


ORDER

The veteran's claim of entitlement to service connection for 
hearing loss has been reopened and service connection for 
bilateral hearing loss is granted.

The veteran's claim of entitlement to service connection for 
tinnitus has been reopened and service connection for 
tinnitus is granted.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



